755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JERRY P. CAWLEY, PLAINTIFF-APPELLANT,v.BOARD OF REGENTS, UNIVERSITY OF MICHIGAN, ET AL.,DEFENDANTS-APPELLEES.
NO. 84-1054
United States Court of Appeals, Sixth Circuit.
1/31/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE:  KENNEDY, CONTIE and MILBURN, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed the instant action seeking redress for several claimed violations of his civil rights.  The district court, after affording plaintiff several opportunities to redact his voluminous claims, dismissed the cause for noncompliance with Rule 8(e)(1), Federal Rules of Civil Procedure.  This appeal followed.  On appeal, plaintiff has filed a document which we construe to be an informal brief.  He has, in addition, filed several motions with this Court.


3
Upon consideration, we find ourselves in agreement with the district court.  Time and again plaintiff was asked to reduce his demands to 'simple, concise, and direct' averments.  He was unable or unwilling to do so.  The district court, in ultimately dismissing the instant cause without prejudice, committed no error.  We affirm for the reasons set forth in the order on appeal.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that each and every motion filed herein be and hereby is denied and that the judgment on appeal be and it hereby is affirmed.